Order entered May 7, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00038-CV

                                 BASIL BROWN, Appellant

                                               V.

                               ROBERT HAWKINS, Appellee

                      On Appeal from the County Court At Law No. 1
                                 Kaufman County, Texas
                            Trial Court Cause No. 16C-0127

                                           ORDER
       Appellant has been declared a vexatious litigant and is required to obtain permission from

the local administrative judge to file this appeal. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 11.103(a). By order dated May 1, 2019, the Court extended the deadline for appellant to obtain

an order from the local administrative judge of Kaufman County permitting the filing of this

appeal to May 28, 2019. Before the Court is appellee’s May 3, 2019 motion to vacate this

Court’s May 1 order. We DENY appellee’s motion.

       Also before the Court is appellant’s May 2, 2019 motion to remand this case back to the

trial court. We DENY appellant’s motion.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE